Citation Nr: 0214964	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  94-36 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to reimbursement of the cost of unauthorized 
private medical expenses.  

(The issues of entitlement to service connection for hair 
loss, for hot flashes/night sweats, for increased weight, and 
for gynecological disability are addressed in a separate 
Board decision of even date herewith.  The issue of 
entitlement to service connection for gastrointestinal 
disability will be the subject of a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 1965 
and from December 1990 through July 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 administrative decision of 
the Medical Administration Service (MAS) of a Department of 
Veterans Affairs Medical Center (VAMC).  A notice of 
disagreement was received in October 1993, a statement of the 
case was issued in November 1993, and a substantive appeal 
was received in January 1994.  The veteran testified at a 
personal hearing at the RO in October 1994.  

The issue on appeal was originally before the Board in June 
1999 at which time it was remanded for additional evidentiary 
development.  

The Board notes the veteran's representative had indicated in 
a December 1995 statement that a hearing was conducted but 
the representative was not provided with a notice of the 
hearing.  He alleged that this was a violation of the 
veteran's right to due process.  The representative 
nevertheless requested that the veteran's claim be certified 
to the Board, and no additional hearing has been requested.


FINDING OF FACT

Private medical services supplied to the veteran on January 
24, 1992, were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement by VA for the 
cost of unauthorized medical expenses related to treatment on 
January 24, 1992, have not been met.  38 U.S.C.A. §§ 1703, 
1728 (West 1991 & Supp. 2002); 38 C.F.R. § 17.120 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law.  The record in this case 
includes private medical records, a VA memorandum, a 
transcript of a hearing and correspondence from the RO.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to reimbursement of the cost of unauthorized 
private medical expenses.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The RO has also 
effectively obtained evidence necessary to the veteran's 
claim.  See Quartuccio v. Principi, No. 01-997 (Vet. App. 
June 19, 2002).  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of 
VCAA.  As discussed above, VA has made all reasonable efforts 
to assist the claimant in the development of the claims and 
has notified the claimant of the information and evidence 
necessary to substantiate the claims.  Consequently, the case 
need not be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Factual Background

The veteran has requested reimbursement of unauthorized 
private medical expenses which were incurred at Community 
Hospital North, Indianapolis, Indiana, for treatment of a 
breast abnormality.  MAS denied reimbursement for expenses 
related to private medical treatment at that facility on 
January 24, 1992. 

Relevant evidence of record shows that a December 1991 
ultrasound examination of the right breast revealed a nodule 
on the upper outer quadrant.  A surgical consultation for 
excisional biopsy was suggested.  

In January 1992, a right breast biopsy was conducted.  The 
diagnosis from the biopsy was breast tissue with fibrocystic 
changes; no hyperplasia or carcinoma was seen.  The pre-
operative and post-operative diagnoses were non-palpable 
mammographic abnormality of the right breast.  It was noted 
on the operative report that the veteran was given the option 
of continuing observation of the right breast abnormality or 
an operation.  The veteran desired an operation.  

In a February 1992 letter, a private physician indicated that 
he had evaluated the veteran as a result of an abnormal right 
mammogram.  Physical examination did not demonstrate a 
discrete mass in either mass.  A mammogram was referenced as 
revealing a lobulated density in the upper right outer 
quadrant of the right breast.  An ultrasound was referenced 
as indicating a cystic area as well as a posteriorly placed 
solid area.  The physician reported that he reviewed the 
above findings in detail with the veteran and explained that 
the veteran had the option of observation or an operation.  
The veteran was in favor of an operative approach which was 
performed on an out-patient basis at Community North Hospital 
without complication.  Pathologic evaluation of the specimen 
was benign.  

A claim of entitlement to service connection for a breast 
abnormality was received at the RO in May 1992.  Service 
connection was granted for a post-operative excision of a 
mass on the right mammary gland in March 1993, with an 
effective date of July 28, 1991. 

A July 1993 private medical record included the notation that 
the veteran had a history of breast biopsies in the past for 
benign disease.  

In a December 1999 Memorandum, a VA doctor noted that the 
veteran had not sought prior approval for the medical 
services rendered and that VA facilities were available.  

Criteria and Analysis

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are two theories of entitlement which 
must be addressed:  (1) whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. § 
1703(a) and 38 C.F.R. § 17.54, and (2) whether the claimant 
is entitled to payment or reimbursement for services not 
previously authorized, see 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120.

The Board notes that there is no indication, nor does the 
veteran contend, that she obtained VA authorization prior to 
receiving the medical services for which she is now seeking 
payment or reimbursement.  38 U.S.C.A. § 1703; 38 C.F.R. 
§§ 17.52, 17.53, 17.54 (2001).  Thus, the issue on appeal 
must be decided in light of the requirements for 
reimbursement or payment for medical expenses incurred 
without prior authorization from VA.  38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120.  

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:  

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and

(2) such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability,  
(B) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, or (D) for any illness, injury, or dental 
condition in the case of a veteran who (i) is a participant 
in a vocational rehabilitation program and (ii) is medically 
determined to have been in need of care or treatment to make 
possible such veteran's entrance into a course of training, 
or prevent interruption of a course of training, or hasten 
the return to a course of training which was interrupted 
because of such illness, injury, or dental condition; and 

(3) Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

The United States Court of Appeals for Veterans Claims 
(Court) has observed that given the Congress' use of the 
conjunctive "and" in the statute, all three statutory 
requirements would have to be met before reimbursement could 
be authorized.  Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

Initially, the Board notes that the veteran was not service-
connected for breast disability at the time of the January 
1992 treatment.  In fact, she did not even file her 
disability claim until May 1992.  However, by rating decision 
in March 1993, service connection was granted for a post-
operative excision of a mass on the right mammary gland, and 
an effective date of July 28, 1991 was assigned.  Although 
not entirely clear from judicial decision, the Board assumes 
for the sake of this decision that the retroactive effective 
date for the grant of service connection would be sufficient 
to meet the requirement that reimbursement be for a service-
connected disability.  See generally Argo v. Derwinski, 2 
Vet.App. 509 (1992); Cotton v. Brown, 7 Vet.App. 325 (1995).  

Although there is evidence of record that VA facilities were 
available and that the veteran never sought treatment at such 
VA facilities, the veteran maintains that because she was not 
service-connected for the disability at the time of 
treatment, it was VA's policy not to offer medical services 
and that therefore VA facilities were not, in effect, 
feasibly available.  

Nevertheless, even if the Board assumes for the sake of 
argument that VA policy regarding medical treatment would 
have effectively made VA facilities unavailable, the Board 
must conclude that the criteria for reimbursement have not 
been met since the private medical services in question were 
not rendered in a medical emergency.  The statute and 
regulations specify that a "medical emergency" must be of 
such nature that delay in obtaining treatment would have been 
hazardous to life and health.  The Court has noted that a 
medical emergency is "a sudden, generally unexpected 
occurrence or set of circumstances demanding immediate 
action."  See Hennessey v. Brown, 7 Vet. App. 143,  147 
(1994).  The Board notes the February 1992 letter from the 
private physician who specifically noted that the veteran was 
informed that she had two options for treatment of the right 
breast abnormality - surgery or continued observation.  The 
fact that the veteran had an option of waiting and observing 
the right breast abnormality was also referenced in the 
January 1992 operative report.  Considering the fact that a 
medical doctor noted that one viable course of action was to 
do nothing but observe the breast abnormality, the Board 
finds the treatment rendered was not for a medical emergency 
of such nature that delay in obtaining treatment would have 
been hazardous to life and health. 

Since all three requirements of 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120 have not been met, entitlement to 
reimbursement by VA of the cost of unauthorized medical 
treatment as claimed by the veteran must be denied. 

The Board notes that the Veterans Millennium Health Care and 
Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  See 38 U.S.C.A. 
§ 1725 (West Supp. 2002); Pub. L. 106-117, Title I, Subtitle  
B, § 111, 113 Stat. 1556 (1999).  The term "emergency 
treatment" is defined as medical care or services furnished 
when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only 
until such time as the veteran can be transferred safely to a 
VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, the Veterans Millennium Health Care and Benefits Act 
was enacted on November 30, 1999, and took effect 180 days 
after the date of enactment, i.e., May 29, 2000.  Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  The Act 
made no provision for reimbursement of unauthorized expenses 
incurred prior to May 29, 2000.  Moreover, a VA interim final 
rule implementing the new statute provides that its effective 
date is May 29, 2000, and that VA would make retroactive 
payments or reimbursements for qualifying emergency care 
furnished on or after that date.  See 66 Fed. Reg. 36,467  
(2001).  Revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp.  
2002).  Since the veteran in this case filed her claim prior 
to the effective date, the Veterans Millennium Health Care 
and Benefits Act is not for application. 


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

